997 A.2d 223 (2010)
202 N.J. 333
In the Matter of Andrew J. BREKUS, an Attorney at Law.
D-103 September Term 2009, 066104.
Supreme Court of New Jersey.
July 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-399, concluding that ANDREW J. BREKUS of BROOMALL, PENNSYLVANIA, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since September 1, 2008, should be suspended from practice for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter), RPC 1.16(d) (on termination of representation, failure to surrender papers to which client is entitled), RPC 8.1(b) (failure to reply to lawful demand for information from disciplinary authorities), and RPC 8.4(c) (misrepresentation), and good cause appearing;
*224 It is ORDERED that ANDREW J. BREKUS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.